Citation Nr: 1451808	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  05-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic bilateral knee disorder, to include arthritic changes.  

2.  Entitlement to service connection for trochanteric bursitis of the left hip, to include as secondary to right hip trochanteric bursitis.  

3.  Entitlement to service connection for bilateral foot disorders, to include plantar fasciitis and heel spurs with pain and degenerative changes.  

4.  Entitlement to service connection for a cardiovascular disorder, to include as due to Gulf War environmental hazards, including undiagnosed illness.  

5.  Entitlement to service connection for muscle pain, to include as due to Gulf War environmental hazards, including undiagnosed illness.  

6.  Entitlement to service connection for joint pain, to include as due to Gulf War environmental hazards, including undiagnosed illness.  

7.  Entitlement to service connection for abnormal weight loss, to include as due to Gulf War environmental hazards, including undiagnosed illness.  

8.  Entitlement to service connection for respiratory symptoms, to include as due to Gulf War environmental hazards, including undiagnosed illness.  

9.  Entitlement to service connection for sleep disturbances, to include as due to Gulf War environmental hazards, including undiagnosed illness.  

10.  Entitlement to an effective date prior to November 29, 2006, for an award of service connection for sleep apnea.  

11.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.  

12.  Entitlement to an effective date prior to May 20, 2005, for an award of service connection for PTSD.  

13.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

14.  Entitlement to an effective date prior to May 26, 2010, for an award of service connection for PN of the left foot.  

15.  Entitlement to an initial compensable rating for polyneuropathy (PN) of the left foot.  

16.  Entitlement to an effective date prior to May 26, 2010, for an award of service connection for PN of the right foot.  

17.  Entitlement to an initial compensable rating for PN of the right foot.  

18.  Entitlement to an initial compensable rating for erectile dysfunction (ED).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993, to include service in Southwest Asia from September 1990 to April 1991 in support of Operation Desert Storm/Desert Shield.  

Initially, it is noted that the Veteran's claim for bilateral heel spurs has been reclassified as on the title page, to include plantar fasciitis and mild degenerative changes.  Moreover, for those service connection claims, to include as due to Gulf War environmental hazards, the Board has further added the explanatory words "including undiagnosed illness."  These slight changes were made as such best represents the Veteran's claims.  

The long and complex procedural history as to the claims on appeal was provided in the Board's remand decision of January 2012 and will not be repeated here, except to note that the following claims were remanded at that time for additional 

development.  The remanded claims were whether new and material evidence had been submitted to reopen a claim of service connection for a bilateral knee disability; entitlement to service connection for a chronic left hip disability, claimed as left hip trochanteric bursitis, to include as secondary to service-connected right hip trochanteric bursitis; entitlement to service connection for bilateral heel spurs; entitlement to an effective date prior to May 20, 2005, for an award of service connection for PTSD; entitlement to an initial rating in excess of 30 percent for PTSD; entitlement to an effective date prior to November 29, 2006, for an award of service connection for sleep apnea; entitlement to an initial rating in excess of 50 percent for sleep apnea; entitlement to an effective date prior to May 26, 2010, for an award of service connection for PN of the left foot; entitlement to an initial compensable evaluation for PN of the left foot; entitlement to an effective date prior to May 26, 2010, for an award of service connection for PN of the right foot; entitlement to an initial compensable evaluation for PN of the right foot; and entitlement to an initial compensable evaluation for ED.  

The Board's January 2012 remand requested, in part, that additional VA examinations be conducted addressing the etiology of various claims.  Moreover, the RO was to provide a statement of the case (SOC) as to many of the claims at issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

Subsequently, in a statement of the case (SOC) and a supplemental statement of the case (SSOC), both issued in October 2013, it was determined that new and material evidence had not been submitted to reopen the claim of service connection for bilateral knee disorders.  Moreover, it was determined that service connection was not warranted for left hip trochanteric bursitis or for bilateral heel spurs.  Service connection for a cardiovascular disorder, muscle pain, joint pain, abnormal weight loss, respiratory symptoms, and sleep disturbance (each also claimed as due to environmental hazards) was denied.  The SOC also denied initial increased ratings for sleep apnea, PTSD, and ED.  The SOC further denied earlier effective dates for the awards of service connection for sleep apnea, PTSD, and PN of the bilateral feet.  

The issue of entitlement to service connection for special monthly compensation (SMC) for ED has been raised by the evidence of record.  This issue has not been properly developed or certified for appellate consideration.  This matter is referred to the RO for such further action as is deemed appropriate.  

In the decision below, the Board finds that new and material evidence has been received to reopen the claim of service connection for bilateral knee disorders.  However, additional development is necessary, and the claim of entitlement to service connection for bilateral knee disorders is remanded to the Agency of Original Jurisdiction (AOJ).  Moreover, additional evidentiary development is necessary as to the Veteran's claim of service connection for trochanteric bursitis of the left hip, to include as secondary to service-connected right hip trochanteric bursitis.  Also, as noted above, the Board's 2012 remand called for the RO to provide a SOC as to numerous claims before the Board.  This included the claims for entitlement to increased compensable ratings for PN of the left and right feet.  The October 2013 SOC failed to address these claims, and they must be REMANDED again.  Each of these claims is addressed in the REMAND portion of the decision below.  The claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  Evidence received since the July 1998 RO decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disorder.  

2.  The currently demonstrated bilateral plantar fasciitis and heel spurs with degenerative changes are not shown to be the result of an event or incident of the Veteran's active duty service.  

3.  A chronic cardiovascular disability did not have onset during active service or within one year of service discharge; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service; the Veteran's cardiovascular complaints have been attributed to nonservice-connected hypertension (HTN) and costochondritis.  

4.  A chronic disability manifested by muscle pain did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service; the Veteran's muscle pain complaints have been attributed to nonservice-connected acute trauma, overuse, and the aging process.  

5.  A chronic disability manifested by joint pain did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service; the Veteran's joint pain complaints have been attributed to nonservice-connected acute trauma, overuse, and the aging process.  

6.  A chronic disability manifested by abnormal weight loss did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service; the Veteran's weight loss has been attributed to adherence to a diabetic diet.  

7.  A chronic respiratory disability did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service; the Veteran's respiratory complaints have been attributed to already service-connected rhinitis.  

8.  A separate chronic disability manifested by sleep disturbances did not have onset during active service; was not caused by an event, disease, or injury during active service, and is otherwise etiologically unrelated to active service; the Veteran's sleep disturbance complaints have been attributed to already service-connected sleep apnea and PTSD.  

9.  The Veteran filed a claim for service connection for sleep apnea on November 29, 2006, and service connection was granted effective from that date.  Prior to that date, neither a formal nor an informal communication in writing was received from him requesting service connection for sleep apnea or evidencing a belief in entitlement to benefits for this disability.  

10.  For the entire period on appeal, the Veteran's sleep apnea has required the use of a breathing assistive device, such as a continuous positive airway pressure machine (CPAP).  There is no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor has it required a tracheostomy.  

11.  The Veteran filed a claim for service connection for PTSD on May 20, 2005, and service connection was granted effective from that date.  Prior to that date, neither a formal nor an informal communication in writing was received from him requesting service connection for PTSD or evidencing a belief in entitlement to benefits for this disability.  

12.  For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.  

13.  The Veteran filed a claim for service connection for peripheral neuropathy of the feet on May 29, 2009.  Prior to that date, neither a formal nor an informal communication in writing was received from him requesting service connection for peripheral neuropathy of the feet or evidencing a belief in entitlement to benefits for this disability.  Service connection was granted separately for each foot, effective from the date of VA examination on May 26, 2010, the date that the conditions were first demonstrated.  

14.  For the entire period on appeal, the Veteran's ED is not productive of deformity of the penis. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

2.  The Veteran's bilateral plantar fasciitis and heel spurs with pain and degenerative changes are not due to disease or injury that was incurred in or aggravated by active service, and degenerative changes may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for a cardiovascular disorder, to include as due to Gulf War environmental hazards, including undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

4.  The criteria for service connection for a disorder manifested by muscle pain, to include as due to Gulf War environmental hazards, including undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

5.  The criteria for service connection for a disorder manifested by joint pain, to include as due to Gulf War environmental hazards, including undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

6.  The criteria for service connection for a disorder manifested by abnormal weight loss, to include as due to Gulf War environmental hazards, including undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

7.  The criteria for service connection for a respiratory disorder, to include as due to Gulf War environmental hazards, including undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

8.  The criteria for service connection for a disorder manifested by sleep disturbances, to include as due to Gulf War environmental hazards, including undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

9.  The criteria are not met for an effective date earlier than November 29, 2006, for the grant of service connection for sleep apnea.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).  

10.  The criteria for an initial evaluation in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847 (2013).  

11.  The criteria are not met for an effective date earlier than May 20, 2005, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).  

12.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, DC 9411 (2013).  

13.  The criteria are not met for an effective date earlier than May 26, 2010, for the grant of service connection for peripheral neuropathy of the left foot.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).  

14.  The criteria are not met for an effective date earlier than May 26, 2010, for the grant of service connection for peripheral neuropathy of the right foot.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).  

15.  For the entire rating period, the criteria for a compensable evaluation for ED have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115b, DC 7522 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Initially it is noted that without deciding whether the notice and evidentiary development requirements have been satisfied in this case on the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disorder, to include arthritic changes, it is the Board's conclusion that it is not precluded from now adjudicating the question of whether the claim is reopened.  This is so because the Board is taking action favorable to the Veteran by reopening the claim and granting the claim only to this extent, which, at this point, poses no risk of prejudice to the Veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the Veteran's claims for earlier effective dates and higher initial ratings, where a claim has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in these particular instances.  

As to the additional claims on appeal, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Under the VCAA, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  VCAA letters were issued to the appellant in October 2004, May 2005, July 2005, December 2005, January 2007, December 2007, February 2009, June 2009, October 2009, January 2010, and November 2012.  Collectively, the VCAA letters notified the appellant of what information and evidence is needed to reopen and substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless.  The contents of the above listed letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Therefore, to decide the appeal would not be prejudicial to the claimant.  

The Board also notes that during the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, 19 Vet. App. at 486.  The Veteran was provided with this notice in multiple letters, to include those issued in January 2007, October 2009, and January 2010.  

As to the claims on appeal regarding initial ratings and earlier effective dates for awards of service connection, it is noted that VCAA notice letters from VA were provided prior to initial adjudications of the Veteran's claims (in January 2007 for sleep apnea, in February 2009 for PTSD, and in October 2009 for PN of the feet.  This correspondence explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman, supra.  

Moreover, the claims on appeal regarding initial ratings and earlier effective dates for awards of service connection arise from a notice of disagreement (NOD) with the rating decisions that granted service connection.  The Veteran disagreed with the initial rating assigned in the respective rating decisions and with the effective dates assigned for the awards of service connection for sleep apnea, PTSD, and PN of the feet.  With the grants of service connection, the Veteran's claims were not only substantiated, they were proven, so that the purpose of VCAA notice, originally provided to the Veteran in January 2007, February 2009, and October 2009, had been fulfilled.  Thus, no further VCAA notice was required with respect to the claims.  See Dingess/Hartman, supra; 38 C.F.R. § 3.159(b)(3)(i) (2013) (no duty to provide VCAA notice arises upon receipt of a NOD).  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In this case, the Veteran's service treatment records (STRs) are on file, as are post service medical records, statements from the appellant, testimony from the Veteran and his spouse, lay statements, and excerpts from periodicals regarding environmental hazards in the Gulf War.  There is no indication of relevant, outstanding records which would support the appellant's claims.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  

The Board further notes that the Veteran was accorded numerous VA medical examinations in 2013 which, as detailed below, included opinions that addressed the etiology and/or severity of the Veteran's conditions on appeal.  Although the Veteran's attorney representative has reported that these evaluations are inadequate for various reasons, the Board finds that the opinions which are based upon review of the claims file and examination of the Veteran, are adequate to address the medical questions raised.  

The appellant was afforded the opportunity to testify before a Veterans Law Judge (VLJ) in September 2008.  At that time, the Veteran and his spouse provided pertinent testimony as to several of the service connection claims currently on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for knee disorders, heel spurs with pain, and PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal decided herein.    

New and Material Evidence
Bilateral Knee Disorder, to include Plantar Fasciitis and Heel Spurs with Pain and Degenerative Changes

In March 1994 and July 1998 RO decisions, the RO denied service connection for the Veteran's bilateral knee disorders because while the Veteran showed inservice treatment for knee problems, no post service chronic knee disorders had been diagnosed.  

The Veteran did not appeal the denial, and the 1998 RO decision became final.  Now, the Board must first ascertain in this case whether new and material evidence has been received with respect to the Veteran's claim.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Evidence received since the last final rating decision includes the Veteran's testimony at a September 2008 Travel Board hearing, and additional VA and private treatment records.  

The Veteran reiterated at the 2008 hearing that it was his contention that he incurred bilateral knee disorders during service.  He again pointed out that he was treated during service for knee problems.  VA records dated in 2009 reflect that the Veteran underwent a psychiatric examination in September of that year.  That report reflects a medical history that included arthritis of both knees.  VA (virtual) records dated from 2010 through 2012 reflect that the Veteran was seen for various conditions.  In February 2010, a history of knee pain was noted.  In August 2012, he was seen again for left knee pain.  Left knee X-ray was normal.  Arthralgia was noted in August 2012.  In October 2012, minimal, early, osteoarthritis of the left knee was diagnosed, even though the physician noted that X-rays and examination were normal.  

It is the Board's determination that the VA records summarized above constitute new and material evidence.  The records submitted reflect diagnoses of chronic knee disorders.  The previous denials were primarily based on the fact that no post service chronic knee disorders had been diagnosed.  Now that post service treatment records show, at least in assessment, though not necessarily by X-ray, that a chronic bilateral knee disorder is present, this fact goes directly to the reasons why the claim was previously denied.  Therefore, the Veteran's claim is reopened.  

Service Connection 

Laws and Regulations - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Bilateral Foot Disorders, to Include
Bilateral Fasciitis and Heel Spurs with Pain

Background and Analysis

In statements of record, to include testimony at a September 2008 hearing, the Veteran alleges that his bilateral foot disorders, diagnosed as plantar fasciitis and heel spurs with mild degenerative changes, are the result of his time in service.  Specifically, he claims that the intensive training that he participated in, to include the carrying of 40 pound backpacks, caused his current foot problems.  

Review of the STRs reflects that the Veteran was seen in September 1985 for a left heel injury.  Specifically, he was seen for a "twisted" left foot.  He had suffered this injury approximately one month prior.  He complained of pain in the heel when he walked on a hard surface or when running.  Evaluation of the left foot showed full range of motion (ROM) and no signs of trauma.  He had a normal gait.  The assessment was of "? Ligamentous injury, doubt bony defect."  

There was no further treatment for foot problems during service, and no chronic foot disorders were noted upon service separation examination in August 1993.  However, post service treatment records include diagnoses of bilateral heel spurs and mild degenerative changes in the left foot in 2001.  

Subsequently dated treatment records include occasional reports of bilateral heel pain.  For example, when seen at VA in January 2009, the Veteran complained of bilateral heel pain.  The impression at that time was that he was a diabetic with plantar fasciitis.  

VA examination was conducted in October 2013 to address the etiology of all foot disorders.  The examiner noted that it was the Veteran's allegation that his current foot problems resulted from inservice activities such as running, climbing, and marching with backpacks.  He presented to the exam with complaints of intermittent pain that worsened with prolonged period of weightbearing.  The pain involved the back of the heel and the heel pad.  The examiner noted a medical history that included left heel injury during service in 1985.  Also noted was the fact that X-rays showed heel spurs.  Exam showed slight heel tenderness, but there was no description of functional loss or impairment.  The examiner concluded that the Veteran had a history and findings compatible with plantar fasciitis.  X-rays also showed heel spurs.  The examiner noted that heel spurs were often seen in the presence of plantar fasciitis.  Moreover, there was no history of plantar fasciitis during service, and there was no "definable nexus" between the heel spurs and any incident (e.g. heel injury in September 1985) and/or physical activity during service.  

With regard to the Veteran's bilateral foot disorders, the Board notes that while the Veteran is competent to relate symptoms such as pain, he is not competent to diagnose a specific condition such as plantar fasciitis, heel spurs, or mild degenerative changes.  Jandreau, supra. Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's foot conditions and his military service.  See Grottviet v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  As such, the only competent evidence relating to etiology is the October 2013 examination report, wherein the examiner noted that he could not relate the Veteran's in-service complaints in 1985 to his current bilateral foot disorders.  

In sum, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's bilateral foot disorders began during service or for many years thereafter.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable and the Board finds that service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  

Service Connection to Include as Due to Gulf War Environmental Hazards, Including Undiagnosed Illness: 
A Cardiovascular Disorder, Muscle Pain, Joint Pain, Abnormal Weight Loss, 
A Respiratory Disorder, and Sleep Disturbance

Laws and Regulations

In addition to the laws and regulations pertaining to service connection claims (already provided), the following laws and regulations are also pertinent as to the claims being addressed in this portion of the decision.  

Under 38 C.F.R. § 3.317 (2013), service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1) (2013).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(c) (2013).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(c)(2) (2013).  

In this case, the Veteran's service personnel records confirm service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.317 (2013) may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i) (2013).  

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2013).  

VA regulations clarify that "objective indications of chronic disability" include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2013).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2013).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Lay persons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2013).  

Compensation shall not be paid under 38 C.F.R. § 3.317 (2013) if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2013).  


Background and Analysis

It is the Veteran's primary assertion that he incurred a cardiovascular disorder, muscle and joint pains, abnormal weight loss, a respiratory disorder, and sleep disturbance as a result of exposure to environmental hazards during his Persian Gulf service, to include an undiagnosed illness.  Of record are lay statements as submitted by friends and family attesting to the Veteran's problems with these conditions.  

Inservice treatment for any of these conditions is not indicated.  Post service complaints associated with these disabilities is not indicated until many years after service.  Review of the record shows that the Veteran complained of each of the conditions in recent years.  In February 2011, he underwent VA Gulf War examination to address the etiology of these conditions.  

The evidence of record confirms that the Veteran had Gulf War service.  The examiner who conducted the February 2011 evaluation reviewed the claims file and examined the Veteran.  

As to a cardiovascular disorder, it was noted that the Veteran had been treated for chest pains on numerous occasions.  The examiner noted that his complaints of pain were attributed to costochondritis (e.g., in in 2007).  The Board notes that service connection is already in effect for costochondritis.  The examiner also noted that the Veteran had been diagnosed with HTN (early 2000s).  Following examination, it was the examiner's opinion that the Veteran's complaints of a cardiovascular disorder were related to his HTN (not a service-connected disorder).  He further pointed out that there was no documented evidence of a cardiovascular disorder.  He summarized that the claimed heart condition was diagnosable and due to known medical comorbidities and not part of an overall syndrome due to the Veteran's deployment in Southwest Asia.  


When discussing the Veteran's complaints of muscle and joint pains, the examiner noted that the Veteran reported muscle pain and multi joint pains, to include the back, right shoulder, knees, and feet.  Following examination, it was the physician's opinion that the Veteran's muscle and joint pain complaints were related to acute trauma, overuse, and aging.  The examiner explained that there was no evidence to support the contention that these conditions were due to exposure to an environmental hazard or that they were part of a multisystem syndrome.  He further noted that the claimed conditions were diagnosable and due to known medical comorbidities and were not part of an overall syndrome due to the Veteran's deployment in Southwest Asia.  

The examiner attributed the Veteran's weight loss to his following a diabetic diet.  Thus, that condition was also diagnosable and not due to exposure to an environmental hazard or part of a multisystem syndrome.  As to a respiratory disorder and sleep disturbances, it was noted that the Veteran was already service connected for rhinitis, sleep apnea, and PTSD.  The Veteran's complaints as to these conditions were also diagnosable and not part of a multisystem syndrome.  

Based on the foregoing, the Board finds that the medical evidence shows that the Veteran has cardiovascular complaints (e.g., chest pain and HTN), muscle and joint pain, weight loss, respiratory complaints, and sleep disturbances.  However, the medical evidence does not establish that any of these conditions resulted during service (38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013)) or that they are due to an undiagnosed illness or medically unexplained chronic illnesses.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  Instead, the medical evidence suggests that these conditions are due to known and clinical diagnoses as summarized above.  Therefore, the Board finds that the conditions are not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  


Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2013).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2013).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a) (2013).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).  

The regulations also provide that a veteran may receive benefits by filing an informal claim, which is defined as '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2013).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue or a claim for an increased rating for an already service-connected disability, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Evaluations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  


Sleep Apnea

It is claimed that an initial rating in excess of 50 percent is warranted for sleep apnea.  It is also requested that an effective date earlier than November 29, 2006, for service connection be granted.  

As to the claim for an effective date earlier than November 29, 2006, for the grant of service connection for sleep apnea, the claim is denied.  

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to November 29, 2006.  In sum, there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for sleep apnea prior to that date.  

The Veteran filed his initial claim for benefits in December 1993.  Although he filed for service connection for various conditions to include his rhinitis, he did not file a claim for sleep apnea or any sleep disorder.  Review of the record shows that sleep apnea was first mentioned in the mid-1990s in private treatment records, and that the diagnosis has continued since that date.  On November 29, 2006, the Veteran filed a claim for service connection for sleep apnea.  

The Board acknowledges that the Veteran was receiving treatment for sleep apnea prior to November 29, 2006; however, the Board finds that VA treatment records and/or examination reports cannot serve as a claim (formal or informal) for service connection.  The Court in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.155(a) (2013).  

The Board finds that the Veteran did not file a claim regarding sleep apnea before November 29, 2006.  He did not specifically mention this condition in terms of disability until that date.  Indeed, before that date, while he was treated for rhinitis and rule out sleep apnea was mentioned in 1997 and then diagnosed with the sleep disorder in subsequent years, he first suggested with specificity that he was seeking service connection for sleep apnea on November 29, 2006.  Here, there is no dispute.  The Veteran has asserted that entitlement arose prior to the date of claim, and this is supported by the record; therefore, the date of claim, November 29, 2006, is the later of the two dates, and is the appropriate effective date.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i) (2013).  

To conclude, prior to November 29, 2006, there was no pending claim for service connection for a disability associated with sleep apnea for which service connection could have been granted.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i) (2013).  Thus, the date of claim, November 29, 2006, is the earliest possible effective date for the grant of service connection for sleep apnea.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i) (2013).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.101(a) (2013).  As there is no legal basis for assignment of an effective date earlier than November 26, 2009, the Board finds that an earlier effective date for the grant of service connection for sleep apnea is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. at 430.  

Sleep apnea syndromes are rated under DC 6847.  38 C.F.R. § 4.97 (2013).  Pursuant to DC 6847, sleep apnea syndromes (obstructive, central, mixed) are rated noncompensable when asymptomatic, but with documented sleep disorder breathing.  A 30 percent disability rating is warranted when there is persistent daytime hypersomnolence.  A 50 percent evaluation is to be assigned when the veteran requires the use of a breathing assistance device, such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or for cases where the veteran requires a tracheostomy.  38 C.F.R. § 4.104, DC 6847 (2013).  

Review of the record shows that the Veteran was treated for seasonal allergies in July 1995.  In February 1997, the Veteran was seen for marked nasal congestion with some sneezing and clear rhinorrhea.  The Veteran wanted to have surgery to his turbinates for sleep apnea.  In January 1998, the Veteran was diagnosed and treated for allergic rhinitis and allergic conjunctivitis.  He was diagnosed with sleep apnea for which he used a CPAP.  It was noted, however, that he was unable to use it because of severe nasal congestion.  

When examined by VA in October 2007, the Veteran noted that he had been placed on a CPAP machine years earlier because of breathing difficulties.  He was unable to use it, however, due to nasal congestion.  Sleep study by VA in early 2008 noted his complaints of feeling tired and sleepy all of the time.  He went to bed early in the evening and slept through the night.  Study showed obstructive sleep apnea.  

When examined by VA, primarily for his rhinitis, in October 2009, his history of sleep apnea was noted.  He used a CPAP for breathing assistance.  

Based on a review of the complete evidence of record, the Board concludes that an initial disability rating in excess of 50 percent is not warranted.  In this regard, the Board notes that the claims folder contains no medical evidence to show that the Veteran demonstrates or demonstrated chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheotomy at any point during the appeals period, such that the higher, 100 percent disability rating under DC 6847 would be applicable.  He has not specifically argued that any of the required manifestations for a schedular 100 percent rating are present.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) (2013), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  In this case, the Board concludes that at no time during the period on appeal was the Veteran's sleep apnea so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran has submitted no evidence showing that his condition markedly interfered with his employment status beyond that contemplated by the assigned evaluation, and there is also no indication that it necessitated frequent, or indeed any, periods of hospitalization.  The symptomatology shown during the appeal has been fully contemplated by the diagnostic codes considered above and is consistent with the assigned evaluation.  No symptoms other than those contemplated by the currently assigned 50 percent evaluation are present.  As such, referral for assignment of an extra-schedular evaluation in this case is not in order.  

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013) is not applicable.  See Gilbert, supra.  Staged ratings are not for application.  See Hart, supra.  

PTSD

It is claimed that an initial rating in excess of 50 percent is warranted for PTSD.  It is also requested that an effective date earlier than May 20, 2005 for the grant of service connection be granted.  

It is contended that service connection for PTSD should be granted at a date earlier than May 20, 2005.  The record indicates that the Veteran filed a formal claim for service connection for PTSD on that date.  The RO assigned the May 20, 2005, date of claim as the effective date for the award of service connection for PTSD.  

As already noted and repeated here for clarity, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013).  

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation.  Otherwise, the effective date is the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis added).  

By way of an April 2010 rating decision, the Veteran was granted service connection for PTSD and assigned an initial rating of 30 percent with an effective date of May 20, 2005, the date of the Veteran's claim for service connection.  Without specificity, the Veteran asserts that he should be granted an earlier effective date.  

The Board acknowledges that the Veteran was receiving treatment for PTSD prior to May 20, 2005; however, the Board finds that VA treatment records and/or examination reports cannot serve as a claim (formal or informal) for service connection.  The Court in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.155(a) (2013).  

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit sought and expressing some intent to seek it.  Rodriguez; Brannon, supra.  There is no evidence of record that the Veteran filed a claim for PTSD prior to May 20, 2005.  38 C.F.R. § 3.155 (2013).  In addition, the regulations state that the effective date is the date of receipt of the original claim or the date the entitlement arose, whichever is later.  In this situation, the Veteran did not file a claim prior to his claim on May 20, 2005; therefore, he is not entitled to an effective date prior to that date.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 30 percent

The "such symptoms as" language of the diagnostic codes listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

VA records show that the Veteran was positively screened for PTSD in 2004.  When seen by VA in May 2005, he reported intrusive thoughts, nightmares about twice per month, occasional flashbacks, psychological distress on exposure to triggers, efforts to avoid thoughts, feelings, or events, and social isolation.  He was angry on occasion and had poor concentration.  His hypervigilance was not as bad as it had been before, and he did have exaggerated startle response.  Examination showed that he was pleasant and cooperative.  He was oriented times three.  His mood was euthymic.  His thought process was logical and goal directed.  There were no delusions, obsessions, or compulsions.  There were no hallucinations.  He was mildly anxious in the office.  His PTSD was assessed as mild.  His GAF score was 55.  

VA records in July 2006 show that the Veteran was alert and oriented.  He said that his sleep remained intermittent.  He had nightmares related to his military service about 1 to 2 times per week.  The examiner noted that his thought processes were linear and he had good judgment.  The Veteran denied suicidal or homicidal thoughts. PTSD was the diagnosis, and his GAF score was 55.  

When seen by VA in October 2006, the Veteran admitted to slight improvement with sleep since an increase in medication.  He admitted to good medication compliance and no reported side effects.  He denied current suicidal ideation or substance abuse.  On examination, his mood was euthymic with pleasant appropriate affect.  Thought process and content were organized and logical with adequate insight and judgment.  His GAF score was 55.  

In January 2007, VA records show that the Veteran described occasional days during which he felt edgy but his overall mood was stable.  He was less hypervigilant and his sleep had improved with the taking of medication.  On rare occasions, he heard a voice whisper his name.  On examination, there were no delusions.  He had occasional auditory hallucinations.  When seen in April 2007, the Veteran said that he continued to feel on edge.  

When examined by VA in September 2009, The Veteran reported nightmares associated with his time in Saudi Arabia that occurred 3-4 times per week.  He had flashbacks about twice per month and had anxiety attacks 2-3 times per month.  He felt detached from most of his friends.  He preferred to stay around his family.  He reported irritability and occasional angry outbursts.  He denied any history of physical violence or homicidal ideations.  Upon examination, the Veteran's mood was anxious and mildly depressed.  His thinking process was logical, coherent, and relevant, with no evidence of tangential thinking or loose association or flight of ideas.  There were no delusions or hallucinations.  The Veteran was alert, coherent, and well oriented to time, place, and person.  His GAF score was 60.  PTSD was diagnosed.  Moderate disruption in occupational functioning was noted.  


Additional VA examination was conducted in October 2013.  The Veteran presented ongoing military related nightmares resulting in tossing, turning, yelling, and sweating in his sleep.  His chief complaint was that he did not want to be around people or crowds.  He had been married to his second wife for 14 years and he had two adult children.  He had good familial relationships.  He worked at VA as a laundry worker.  He reported impairment in social or occupational functioning.  On examination, the Veteran revealed euthymic mood with congruent affect.  Cognitive functioning was within normal limits.  Thought processes were concrete with thought content focused on responding to normal limits.  His speech was normal for rate and volume.  He denied suicidal or homicidal ideations.  He denied any hallucinations.  PTSD with a GAF score of 62 was reported.  The examiner further noted that the Veteran's frequency and severity of psychiatric symptoms had decreased, and that the Veteran reported minimal impairment in social and occupational functioning.  The examiner stated that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with the current 30 percent rating.  The Veteran did not manifest symptoms or overall impairment associated with a 50 percent rating or higher under the general formula for rating mental disorders to warrant an increased rating.  The clinical evidence was negative for, and the Veteran has not alleged, auditory and visual hallucinations suggesting no deficiency in the area of abstract thinking.  Thought processes were consistently noted to be logical while judgment was consistently found to be good on examination.  Although the Veteran subjectively reported difficulties controlling his temper and irritability, impulse control was found to be adequate on examination and he reported no violent incidents during the course of the appeal.  There is no indication that the Veteran had difficulty understanding complex commands.  There is no indication of loss of memory functioning and suicidal and homicidal ideations have been denied throughout.  

Further, the Veteran has maintained a long marriage and has good relationships with his wife and children.  He has also maintained his employment at VA throughout the period in question.  Although the Veteran has displayed such symptoms as disturbances associated with irritability and anger outbursts and nightmares with occasional flashbacks and anxiety, his impairments overall most closely approximately a 30 percent rating.   

Moreover, the Veteran's assigned GAFs have ranged from 55 to 62 throughout the course of the appeal, suggesting no more than mild to moderate impairment.  The totality of the clinical evidence further suggests no more than moderate impairment throughout the period in question.  Accordingly, an initial rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.125, 4.130, 9411 (2013).  

The Board has noted that the Veteran's attorney representative has asserted that the Veteran has exhibited many of the symptoms that would result in a 50 percent or 70 percent rating.  See the August 2014 brief.  For example, she asserts that he has demonstrated difficulty in maintaining relationships and does not want to spend time outside of the house.  Moreover, he endorsed hallucinations and suicidal ideation "many times."  

The Board recognizes that as discussed above, the symptoms listed in 38 C.F.R. § 4.130 (2013) are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  In this regard, the Board also notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

However, as reflected above, functional impairment comparable to that contemplated by the 50 or 70 percent rating criteria has not been shown in this case.  Further, the Board notes that the Veteran has, for the most part, not demonstrated suicidal ideation or hallucinations.  He has not demonstrated obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  While he does prefer to be alone, inability to establish and maintain effective relationships is not shown.  For example, while noting his preference to be alone and not around others, he did indicate that he got along well with his wife when he was examined by VA in September 2009.  Moreover, when examined by VA in October 2013, it was reported that he had good relationships with his children.  

Rather, the Board finds that the Veteran's psychiatric symptomatology affecting the level of his social and occupational functioning level is in the mild range.  There is evidence of difficulty in adapting to stressful circumstances, including work or a work like setting.  However, overall, the Veteran's disability picture, manifested by symptoms of mood swings, anxiety, panic attacks, irritability, sleep impairment with nightmares, intrusive thoughts, hypervigilance, concentration and memory problems, avoidance behaviors, emotional numbness, feelings of detachment from others, difficulty with intimacy, and social isolation have been shown to be productive of functional impairment which most closely approximates the type and degree of symptoms listed in the currently assigned percent rating criteria.  Accordingly, the currently assigned 30 percent initial rating is the appropriate rating in this case.  38 C.F.R. § 4.7 (2013).  

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence of record does not show a distinct period of time on appeal during which a rating in excess of 30 percent would be warranted at any time during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  The medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period on appeal.  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102 (2013).  Thus, the Board is unable to identify a reasonable basis for granting the veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual and his symptoms are clearly and completely contemplated by the rating criteria.  

Peripheral Neuropathy of the Left Foot
 and the Right Foot

As noted earlier, the claims for increased compensable ratings for service-connected peripheral neuropathy of the left foot and the right foot are addressed in the remand portion of this decision.  However, as the claims for an effective date earlier than May 26, 2010, for the grants of service connection are not inextricably intertwined with those claims, the Board will address such.  It is the Veteran's assertion that earlier effective dates for the grants of service connection are warranted.  

The pertinent laws and regulations regarding earlier effective dates have been adequately presented above in discussion of other claims.  

The Board's review of the record reflects that the date assigned by the RO for the grants of service connection for bilateral peripheral neuropathy was the date of VA examination on May 26, 2010, wherein the conditions were noted.  

It has been contended by the Veteran's private attorney (see the August 2014 brief submitted in support of the Veteran's claims) that he was first referred for diabetic peripheral neuropathy in 2002.  She also points out that he was seen for lower extremity pain and numbness in July 2003.  Thus, she argues that he submitted an informal claim in 2002 or in the alternative in 2004, when he was first granted service connection for diabetes.  However, the Board notes that no specific claim was filed by the Veteran for peripheral neuropathy prior to May 29, 2009.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2013).)  And, as peripheral neuropathy was not actually diagnosed until VA examination on May 26, 2010, the proper effective date for the grant of service connection is the later of the two dates, and that date is the date of the VA examination.  

In further explanation, it is noted that when the Veteran's feet were examined in February 2002, they were found to be normal.  There was no loss of sensation.  Additional diabetic examination of the feet in June 2006 also showed normal feet without loss of sensation.  VA examination in January 2009 showed posterior tibial pulses palpated on both feet and no loss of sensation.  Simply put, the initial diagnosis of peripheral neuropathy was at the time of VA examination on May 26, 2010, when mild incomplete sensory loss in the feet due to polyneuropathy was diagnosed.  

As reported by the Veteran's attorney representative, service connection has indeed been in effect for diabetes since October 8, 2004 - the date that he initially filed a claim for the condition.  It is noted, however, that no claim was filed for peripheral neuropathy, and the condition was not diagnosed until May 26, 2010.  The Veteran filed a claim for the disorder on May 29, 2009.  As the later of the dates (claim filed or date entitlement arose) is May 26, 2010, the Board concludes that an effective date earlier than May 26, 2010, for the grant of service connection for peripheral neuropathy of the left foot and the right foot is not warranted.  

ED

The Veteran claims that an initial compensable rating is warranted for ED.  Service connection for this condition as secondary to service-connected diabetes was granted upon rating decision in June 2010.  A noncompensable rating was assigned.  

When seen by VA in May 2010, the Veteran reported that he was unable to achieve an erection, vaginal penetration, or ejaculation.  Examination showed normal 

external genitalia with no deformity.  ED as secondary to diabetes was diagnosed.  Upon VA general medical examination in October 2013, it was noted that his ED continued.  

Erectile dysfunction is evaluated under DC 7522, which provides a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §4.115b (2013).  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, a compensable evaluation is not warranted for ED.  ED is currently rated under DC 7522, which provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b (2013).  There is no schedular rating for loss of erectile power alone.  Under DC 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation, which has been referred to the RO herein.  See 38 C.F.R. § 4.115(b) (2013).  

The Board finds that the evidence of record, lay and medical, shows that there is no deformity of the penis.  The 2009 examination specifically noted no deformity.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable evaluation, in excess of 0 percent, for ED, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7 (2013).  Moreover, the evidence does not suggest that the Veteran's disability produces such an exceptional or unusual disability picture as to render impractical the applicability of the regular schedular standard and thereby warrant the assignment of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (2013).  



ORDER

New and material evidence, having been received, the claim of service connection for a bilateral knee disorder, to include arthritic changes, is reopened.  

Entitlement to service connection for bilateral foot disorders, to include plantar fasciitis and heel spurs with pain, is denied.  

Entitlement to service connection for a cardiovascular disorder, to include as due to Gulf War environmental hazards, is denied.  

Entitlement to service connection for muscle pain, to include as due to Gulf War environmental hazards, is denied.  

Entitlement to service connection for joint pain, to include as due to Gulf War environmental hazards, is denied.  

Entitlement to service connection for abnormal weight loss, to include as due to Gulf War environmental hazards, is denied.  

Entitlement to service connection for respiratory symptoms, to include as due to Gulf War environmental hazards, is denied.  

Entitlement to service connection for sleep disturbances, to include as due to Gulf War environmental hazards, is denied.  

Entitlement to an effective date prior to November 29, 2006, for an award of service connection for sleep apnea, is denied.  

Entitlement to an initial rating in excess of 50 percent for sleep apnea is denied.  

Entitlement to an effective date prior to May 20, 2005, for an award of service connection for PTSD, is denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  

Entitlement to an effective date prior to May 26, 2010, for an award of service connection for peripheral neuropathy of the left foot, is denied.  

Entitlement to an effective date prior to May 26, 2010, for an award of service connection for peripheral neuropathy of the right foot, is denied.  

Entitlement to an initial (compensable) rating for ED is denied.  


REMAND

Initially, it is noted that the Board's January 2012 remand instructions included a request that the Veteran be issued a SOC addressing various issues.  This SOC was to include entitlement to increased compensable evaluations for PN of the left and right feet.  As noted in the "Introduction" portion of the decision, the subsequently issued SOC in October 2013 addressed many of the claims as requested but it failed to address the claims for initial compensable ratings for PN of the left and right feet.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, remand of the claims for increased compensable ratings for right and left PN is once again required to ensure compliance with the previous remand orders.  Under these circumstances, a SOC should be issued to address the Veteran's claims.  See Manlincon, supra.  The Board is required to remand, rather than refer, these issues.  Id.  

As to the claim of service connection for bilateral knee disorders, it is the Veteran's contention that his current knee conditions resulted from injury during active service as evidenced by inservice treatment for knee complaints.  VA records now include reports of bilateral knee arthritis, arthralgia, and left knee minimal osteoarthritic changes.  A VA physician has not addressed whether these post service bilateral knee conditions are currently present, and, if so, whether such are of service origin.  

It is the Veteran's primary assertion that his right hip trochanteric bursitis resulted from his service-connected left hips trochanteric bursitis.  Of record is an October 2013 VA examination which includes the examiner's negative opinion regarding such an association.  The examiner opined that he was unaware of any literature studies supporting a claim that trochanteric bursitis of one hip either caused or permanently worsened trochanteric bursitis of the opposite hip.  Thus, current left hip disorder was less likely related to the right hip disorder.  

The Veteran's attorney representative argues in an August 2014 brief that the examination is inadequate in that the examiner did not consider that the Veteran's altered gait (which is documented in the record) resulted in the current right hip trochanteric bursitis.  Review of the record includes the Veteran's testimony wherein he had stated that his gait is altered due to pain.  Moreover, VA virtual records reflect in recent years that the Veteran has a slight leg length discrepancy.  It is not evident in the record whether such discrepancy or altered gait is the result of the service-connected right hip bursitis, and, if so, whether such resulted in the left hip trochanteric bursitis.  Moreover, an excerpt from a medical treatise, obtained from the internet and added to the record in August 2014, states that a disturbance in gait causes the vast majority of cases of trochanteric bursitis.  Additional medical opinion (an addendum) is needed to address whether the Veteran's altered gait is related to his service-connected right hip disorder, and, if so, whether such resulted in current left hip trochanteric bursitis.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a SOC for the issues of entitlement to initial compensable ratings for PN of the left foot and right foot.  The appellant must be advised of the time limit in which he may file a substantive appeal with respect to each of the aforementioned claims.  Then, only if an appeal is timely perfected with respect to each individual issue, should the case be returned to the Board for further appellate consideration, if otherwise in order.  

2.  The Veteran should be afforded the appropriate VA examination to address whether the Veteran presently has any knee disorders.  The claims folder must be made available to the examiner and reviewed by the examiner.  Following this review and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (at least 50 percent probability) that any bilateral knee disorders (if existent) are of service onset or otherwise related to his military service.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.  

3.  Contact the VA examiner (R.E.B., M.D.,) who conducted the VA hip examination at the Jackson, Mississippi, VA Medical Center on October 16, 2013, to provide an addendum medical opinion to his report.  The claims folder must be available and reviewed by the examiner.  (Or, if he is unavailable, a suitably qualified clinician may provide the report.)  

For the left hip claim, the examiner is asked to review the varying clinical assessments of the Veteran's gait, to include slight leg length discrepancy, and the Veteran's own statements as to how his right hip causes pain resulting in gait disturbance.  

For the left hip claim, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the service-connected right hip trochanteric bursitis caused or aggravated the left hip trochanteric bursitis.  If aggravated, specify the baseline disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner is advised that at least slight, altered discrepancy in gait has been noted or complained of on more than one occasion.  Moreover, medical treatise information of record reflects that disturbance in gait results in the vast majority of cases of trochanteric bursitis.  A thorough rationale must be provided with appropriate citations to the record and pertinent clinical studies.  

(If an examiner determines that additional exam is necessary, such examination should be scheduled.)  

4.  After completion of the above development, the Veteran's claims for service connection for bilateral knee disorders and left hips trochanteric bursitis should be readjudicated.  If either determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC and given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


